                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC.,                 )
BACKWOOD ENTERPRISES, LLC,                  )
OK PRODUCTIONS, INC. and                    )
BRETT MOSIMAN,                              )
                                            )
                         Plaintiffs,        )                    CIVIL ACTION
                                            )
v.                                          )                    No. 15-4890-KHV
                                            )
THE MADISON COMPANIES, LLC and              )
HORSEPOWER ENTERTAINMENT, LLC,              )
                                            )
                         Defendants.        )
____________________________________________)

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ Motion For Leave To File Exhibit 3 Under

Seal (Doc. #357) filed December 21, 2018, and Plaintiffs’ Motion For Leave To File Document

356 Under Seal (Doc. #360) filed December 22, 2018. Defendants have not responded to either

motion. For reasons stated below, the Court overrules both motions.

                                         Legal Standard

       Federal courts have long recognized a common-law right of access to judicial records.

Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007). This right derives from the public’s

interest in understanding disputes that are presented to a public forum for resolution. See Nixon

v. Warner Commc’ns, 435 U.S. 589, 599 (1978); Crystal Grower’s Corp. v. Dobbins, 616 F.2d

458, 461 (10th Cir. 1980). The public interest in district court proceedings includes the assurance

that courts are run fairly and that judges are honest. Crystal Grower’s, 616 F.2d at 461-62. In

determining whether documents should be sealed, the Court weighs the public interest, which it

presumes is paramount, against the interests advanced by the parties. Helm v. Kansas, 656 F.3d
1277, 1292 (10th Cir. 2011); Crystal Grower’s, 616 F.2d at 461. The party seeking to overcome

the presumption of public access must show that interests which favor non-disclosure outweigh

the public interest in access to court proceedings and documents. See Mann, 477 F.3d at 1149;

Colony Ins. Co. v. Burke, 698 F.3d 1222, 1241 (10th Cir. 2012). The parties must articulate a

real and substantial interest that justifies depriving the public of access to the records that inform

the Court’s decision-making process. Colony Ins., 698 F.3d at 1241; see Gulf Oil Co. v. Bernard,

452 U.S. 89, 102 n.16 (1981) (moving party must submit particular and specific facts, not merely

“stereotyped and conclusory statements”).

I.      Motion To Seal Exhibit 3

        On December 21, 2018, plaintiffs filed a motion to seal Exhibit 3 of their Reply In Support

Of Motion To Review Magistrate Judge’s Order (Doc. #356) filed December 20, 2018. See

Motion For Leave To File Exhibit 3 Under Seal (Doc. #357). This exhibit is an email which

contains an individual’s salary and incentive compensation information and which defendant

marked as confidential under the existing protective order. See Protective Order (Doc. #101) filed

February 22, 2018.

        Plaintiffs base their request on the protective order and defendants’ assertion to plaintiffs’

counsel that the email should be placed under seal because it includes personal and private

financial data. Motion For Leave To File Exhibit 3 Under Seal (Doc. #357) at 2. Plaintiffs do

not explain why the information in the exhibit, if disclosed, might be harmful to either party.

Further, plaintiffs do not demonstrate that redaction would be insufficient to protect the financial

data.   Instead, plaintiffs note that because defendants marked the email as confidential,

“[d]efendants have asserted that this document should not be seen by the public.” Id. Plaintiffs

do not explain how the interest in non-disclosure outweighs the public’s “paramount” interest in

                                                 -2-
access to judicial records.     See United States v. Smith, No. 12-20066-31-KHV, 2016 WL

1312518, at *1 (D. Kan. April 4, 2016). Plaintiffs’ statement that defendants have asserted that

the email should be marked confidential because it includes personal and private financial data, by

itself, does not establish good cause for sealing the document. The Court therefore overrules

plaintiffs’ motion to seal Exhibit 3.

II.    Motion To Seal Document 356

       On December 22, 2018, plaintiffs filed a Motion For Leave To File Document 356 Under

Seal (Doc. #360). Plaintiffs state that they inadvertently failed to remove from their Reply (Doc.

#356) certain quoted language from Exhibit 3. At defendants’ request, plaintiffs ask the Court to

seal their Reply (Doc. #356) in its entirety. See Motion For Leave To File Document 356 Under

Seal (Doc. #360) at 2.

       Because the Court has determined that Exhibit 3 should not be sealed, the Court will not

seal plaintiffs’ Reply (Doc. #356) for its use of quoted language from Exhibit 3. The Court

therefore overrules plaintiffs’ motion to file under seal their Reply (Doc. #356).

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion For Leave To File Exhibit 3

Under Seal (Doc. #357) filed December 21, 2018 is OVERRULED.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion For Leave To File Document 356

Under Seal (Doc. #360) filed December 22, 2018 is OVERRULED.

       Dated this 18th day of January, 2019 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




                                                -3-
